 



Exhibit 10.46
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (this “Agreement”) is entered into on this ___th day
of June, 2007, with an effective date of November 1, 2006 (the “Effective Date”)
by and between Penn Octane Corporation, a Delaware corporation (“Penn Octane”)
and Rio Vista Energy Partners L.P., a Delaware limited partnership (“Rio Vista”)
(Penn Octane and Rio Vista are sometimes collectively referred to as the
“Company”) and Ricardo Rodriguez Canney (“Consultant”), as follows:
Recitals
WHEREAS, Consultant has been a member of the Board of Directors of Penn Octane
since 2006 and the Board of Managers of the general partner of Rio Vista since
2004, and currently serves as the Chairman for both Boards; and
WHEREAS, there have been some preliminary discussions between both Penn Octane
and Rio Vista about making Consultant a full time employee acting as the chief
executive officer for both entities. These discussions have not resulted in an
agreement for such position and the Company currently believes that it cannot
justify the cost of a full time CEO requiring the compensation Consultant has
requested; and
WHEREAS, the Company has approached the consultant to perform certain additional
services beyond the ordinary scope of a Chairman of a Board and have decided to
augment his current compensation to reflect the value of the additional
requested services; and
WHEREAS, the Parties have agreed to enter into this Agreement in resolution of
all prior negotiations.
Agreement
THEREFORE, In consideration of the covenants and agreements contained herein,
the parties agree as follows:
Section 1: Engagement of Services
1.1 Services Performed by Consultant. Consultant shall serve as a special
advisor to Penn Octane and Rio Vista and shall provide the following services
(the “Services”) to the Company: (a) assistance with the Company’s
identification and completion of acquisition and disposition of assets,
obtaining financings, development of new projects, (b) identifying, engaging and
recommending candidates for roles in the Company’s management teams and boards;
(c) assistance with other transactions involving the Company, and (d) such other
services as may be reasonably requested by the Company. Consultant’s duties may
be reasonably modified at the Company’s discretion from time to time. Consultant
will report directly to the board of directors of Penn Octane and the board of
managers of the general partner of Rio Vista.

 

1



--------------------------------------------------------------------------------



 



Consultant shall at all times faithfully and diligently perform the Services
under this Agreement and use Consultant’s best efforts, skill, and attention for
the fulfillment of the Services and the interests of the Company. Consultant
shall have discretion and control of the rendering of the Services and the
manner in which said Services are performed. Consultant shall perform all such
Services under the name and as a representative of the Company to any third
parties engaged in discussions with the Company. Unless otherwise agreed to by
the parties, Consultant shall have no obligation to work any particular hours or
days, nor shall Consultant be obligated to devote full time to the performance
of the Services. It is, however, expected that consultant will work no less than
80 hours per month.
1.2 Company Affiliates. Consultant acknowledges and agrees that the Company may,
from time to time, request Consultant to provide the Services or such other
related services to any of the Company’s Affiliates, subject to the terms and
conditions of this Agreement. For purposes of this Agreement, “Affiliates” shall
mean a parent company, or an affiliated or subsidiary corporation or any other
legal entity that is owned, whether entirely or partially, or controlled by the
Company. As used in this definition, “owned or controlled by” means owns or
holds the right to vote any of the stock or units of such entity, including
without limitation, the Company’s affiliated limited partnerships and limited
liability companies in the United States and the Company’s affiliated entities
in Mexico. To the extent that the Consultant provides any services to the
Affiliates, such Affiliates would have all the rights and benefits provided to
the Company hereunder, as if such Affiliates were the Company.
1.3 Independent Contractor. Consultant enters into this Agreement as, and shall
continue to be, an independent contractor. Under no circumstances shall
Consultant look to the Company as his employer, or as a partner, agent or
principal. There shall be no tax withholdings taken from any Fees paid to
Consultant pursuant to this Agreement (including, without limitation, FICA,
state and federal unemployment compensation contributions, and state and federal
income taxes), and Consultant shall pay, when and as due, any and all taxes
incurred as a result of Consultant’s compensation pursuant to this Agreement.
Upon request, Consultant shall provide the Company with proof of such payment.
Consultant will indemnify and hold harmless the Company from and against all
claims, damages, losses and expenses, including reasonable fees and expenses of
attorneys and other professionals, relating to Consultant’s failure to pay such
taxes as well as any obligation imposed by law on the Company to pay any
withholding taxes, social security, unemployment or disability insurance, or
similar items in connection with compensation received by Consultant pursuant to
this Agreement.
Consultant also understands and agrees that Consultant shall be solely
responsible for complying with all federal, state, and local laws requiring
business permits, certificates, and licenses required to carry out the Services
to be performed by Consultant under this Agreement. Furthermore, Consultant
recognizes that it is Consultant’s responsibility to obtain all insurance
coverage (including workers’ compensation) for Consultant. Upon request,
Consultant shall provide the Company with proof of such coverage.

 

2



--------------------------------------------------------------------------------



 



1.4 Agency. It is expressly understood and agreed that Consultant shall only
represent the Company to the extent expressly authorized by this Agreement, and
in no other way, and that Consultant shall not be an agent of the Company. In
this regard, Consultant shall have no authority to enter into any agreements or
other binding obligations on the Company’s behalf without the prior specific
written authorization of the Company, and that Consultant shall not hold himself
out as an officer, employee or agent of the Company; provided, however, that
Consultant may hold himself out as the Chairman of the Board of both Penn Octane
and Rio Vista (for as long as this is accurate) or otherwise as a representative
of the Company as specifically authorized by this Agreement or by the Company.
Section 2: Compensation
2.1 Payment of Fees. In consideration of the Services rendered by Consultant to
the Company and/or to the Affiliates, the Company agrees to pay the following
fees (“Fees”) to Consultant:
(a) Within ten (10) days of the completed execution of this Agreement,
Consultant shall be paid $66,667.00 (including unpaid board fees), in
consideration for additional services performed by Consultant for November 1,
2006 through May 31, 2007.
(b) Starting June 1, 2007, Consultant shall be paid a total of $12,500 per month
for all services rendered under this Agreement, in two monthly payments of
$6,250, payable at the middle and end of each calendar month. Such amounts are
to be paid equally by Penn Octane and Rio Vista. Said monthly fee will include,
and not be in addition to, any sum otherwise due and owing to Consultant for
services performed by Consultant as a member of the Board of Directors of Penn
Octane, Board of Managers of the general partner of Rio Vista, or otherwise
based on Consultant’s position as a member and the Chairman of either Board.
Without limiting the generality of the foregoing, such monthly fee shall include
all amounts payable to Consultant pursuant to a Chairman Services Agreement
between Consultant, Penn Octane and Rio Vista.
(c) Provided Consultant is still providing services under this Agreement at the
date of payment, Consultant shall be eligible for a bonus, at the sole and
absolute discretion of the independent members of the Boards of the Company, of
up to $125,000 for calendar year 2007. The amount of said bonus, if any, shall
be determined no later than February 15, 2008 and paid within ten (10) business
days thereafter.
(d) Consultant, as well as his wife, shall receive medical insurance benefits
consistent with the Company’s then current plan offered to senior executives in
the Company.
(e) Within thirty (30) days of the execution of this Agreement, subject to
restrictions on timing pursuant to applicable state and federal law, Consultant
will receive stock options to purchase 270,224 shares in Penn Octane, at the
then current fair market value as of the date of the grant, and 26,963 units in
Rio Vista, at the then current fair market value as of the date of the grant.
Pursuant to the terms of said grants, 25% of these options will vest on
February 1, 2008, with the remaining unvested options vesting equally on a
monthly basis for the thirty–six (36) months following February 1, 2008. All
other terms will remain subject to the current equity plans and forms of option
agreement of Rio Vista and Penn Octane.

 

3



--------------------------------------------------------------------------------



 



2.2 Expenses. Consultant shall provide receipts for all actual, reasonable
travel and other out-of-pocket expenses incurred by Consultant as necessary in
connection with the performance of the Services by Consultant. Consultant agrees
to submit to the Company such documentation as may be necessary to substantiate
all such expenses and reimbursements for deduction by the Company as reasonable
and necessary under Section 162 of the Internal Revenue Code. Consultant will
use his best efforts to submit all expenses for reimbursement at the end of each
calendar month. No expense claim submitted by Consultant more than ninety
(90) days after incurred shall be reimbursed.
2.3 Taxes. Fees do not include taxes. To the extent that Consultant is required
to pay any federal, state or local income, sales, use, property or value-added
taxes based upon the Fees and/or the Services provided under this Agreement,
such taxes shall be the sole responsibility of Consultant.
Section 3: Term; Termination
3.1 Term. The term of this Agreement is at will. The Consultant may terminate
this Agreement, with or without cause, at any time upon thirty (30) days’
written notice to the Company. The Company may terminate this Agreement, with or
without cause at any time upon written notice to Consultant, subject to
Consultant’s potential right to severance benefits set forth in Section 3.4. The
provisions of this Agreement specified in Section 3.4 shall survive the
expiration or termination of this Agreement.
3.2 Resumption of Chairman’s Fees. If Consultant terminates this Agreement or
Company terminates this Agreement without cause, and if Consultant is still
Chairman of the Board of the board of directors of Penn Octane, and, or, of the
board of managers of Rio Vista, then Penn Octane and, or, Rio Vista shall resume
paying Chairman’s Fees as per the current Chairman Services Agreements between
Consultant and each of the companies, commencing on the date of termination of
this Agreement.
3.3 Final Payments. Following termination of this Agreement in accordance with
Section 3.1, any accrued, but unpaid, Fees shall be shall be paid to Consultant
in accordance with Section 2.1. Within thirty (30) days following the date of
such termination, Consultant shall submit a final expense reimbursement request
to the Company in accordance with Section 2.2.
3.4 Severance. In the event the Company terminates this Agreement without
“Cause”, as defined below, and in return for a complete release satisfactory to
the Company, signed by Consultant, of any and all claims he may have against the
Company, Consultant shall be entitled to the following severance benefits:
(a) Continued payment of $12,500 a month for three (3) months after notice of
termination;
(b) Continued medical benefits for Consultant and his wife for three full months
after the month of termination;

 

4



--------------------------------------------------------------------------------



 



(c) In the event said termination takes place before February 1, 2008,
acceleration of 25% of his vesting in both the Penn Octane stock options grant
and Rio Vista unit options grant awarded under this Agreement, so that, for
purposes of vesting only, Consultant will have the right to exercise the same
number of options as if he was terminated on February 1, 2008.
Consultant will not receive any of the foregoing severance benefits in the event
he voluntarily terminates his employment, is terminated for Cause, or if his
employment is terminated by death or disability. Consultant further agrees to
cooperate with the Company in answering questions and providing information
regarding the Company, and his prior actions on behalf of the Company, for
ninety (90) days after his termination.
For purposes of this Agreement, “Cause” shall mean:
(a) any act or omission constituting a material breach by Consultant of any
provisions of this Agreement;
(b) the failure by Consultant to perform his duties or assignments hereunder
(other than any such failure resulting from Consultant’s mental or physical
disability), after demand for performance is delivered by the Company that
identifies the manner in which the Company believes Consultant has not performed
his duties or assignments, if, within ten days of such demand, Consultant fails
to cure any such failure (No notice or cure right will be given in the event the
failure is of a nature that cannot be cured within ten days);
(c) any intentional act or misconduct injurious to the Company or any Affiliate,
financial or otherwise, or including, but not limited to, misappropriation,
fraud including with respect to the Company’s accounting and financial
statements, embezzlement or conversion by Consultant of the Company’s or any of
its Subsidiary’s property in connection with Consultant’s duties or in the
course of Consultant performing services for the Company;
(d) the conviction (or plea of no contest) of the Consultant for any felony or
the indictment of the Consultant for any felony including, but not limited to,
any felony involving fraud, moral turpitude, embezzlement or theft in connection
with the Consultant’s duties or in the course of the Consultant’s employment
with the Company;
(e) the commission of any intentional or knowing violation of any antifraud
provision of the federal or state securities laws;
(f) there is a final, non-appealable order in a proceeding before a court of
competent jurisdiction or a final order in an administrative proceeding finding
that Consultant committed any willful misconduct or criminal activity (excluding
minor traffic violations or other minor offenses) which commission is materially
inimical to the interests of the Company or any Subsidiary, whether for his
personal benefit or in connection with his duties for the Company or any
Subsidiary;
(g) current alcohol or prescription drug abuse affecting work performance; or
(h) current illegal use of drugs.

 

5



--------------------------------------------------------------------------------



 



Section 4: Confidentiality.
4.1 Duty to Maintain Confidential Information.
(a) The Company and the Affiliates have previously furnished to Consultant, and
may continue to furnish to Consultant, such information, proprietary data and
access to the Company’s personnel and records (all such information and access,
“Information”) as reasonably necessary and/or appropriate for Consultant to
perform the Services, the confidentiality of which gives the Company and the
Affiliates a competitive advantage in its business. As used herein, the term
“Information” is to be broadly construed and includes, but is not limited to,
(i) presentations, ideas, trade secrets, processes, systems, techniques,
formulas, source and object code, data, programs, know-how, flowcharts, methods,
compounds, diagrams, drawings, models, specifications, improvements,
discoveries, developments, designs, and other works of authorship, whether
patented or registered for trademark or copyright protections, if any,
(ii) information regarding marketing, sales, licensing, accounting, product or
service development, assets, competitive analyses, unpublished financial
statements, budgets, forecasts, prices, costs, business plans, research and
development plans, clients, client marketing, research and any other
confidential client activity, suppliers, and employees, (iii) information
relating to potential acquisitions, dispositions and financing of the Company
and Affiliates, and (iv) any other information of the type which the Company
and/or the Affiliates have a legal obligation to keep confidential or which the
Company and/or Affiliate treats as confidential or proprietary, whether or not
owned or developed by the Company or the Affiliates. The term “Information”
shall also include any and all such Information pertaining to the Company, its
Affiliates, and their respective customers and suppliers.
(b) During the time that this Agreement remains in effect and at all times
thereafter, Consultant agrees:
(1) to keep the Information confidential and not to copy, publish, transmit, or
disclose to others or allow any other party to copy, publish, transmit, or
disclose to others, any Information, except in accordance with Consultant’s
fiduciary duty to the Company pursuant to this Agreement and in furtherance of
the interests of the Company and the Affiliates;
(2) to use the Information exclusively for the purpose of performing the
Services under this Agreement and for no other purpose; and
(3) that the Information is, shall be, and shall remain the exclusive property
of the Company and the Affiliates, and Consultant shall neither have nor acquire
any right, title, or interest therein.
(c) The foregoing confidentiality obligations of Consultant shall not apply to
any information that is (i) a matter of public knowledge (from a source or
sources other than Consultant), (ii) independently developed by a person not a
party to this Agreement without the use, directly or indirectly, of the
Information, (iii) disclosed by a person not a party to this Agreement without
violation of any obligation of confidentiality, or (iv) required by law or the
order of any court or governmental agency, or in any litigation or similar
proceeding to be disclosed, provided that Consultant shall, prior to making any
such required disclosure, notify the Company and/or the Affiliate in sufficient
time to permit them to seek an appropriate protective order.

 

6



--------------------------------------------------------------------------------



 



4.2. Third Party Information. Consultant understands that the Company and the
Affiliates have received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty of the Company and the Affiliates to hold such information in confidence
and to use it only for the limited, authorized purpose of performing its
obligations to the third party. Both during and after the term of this
Agreement, Consultant will hold all Third Party Information in the strictest
confidence and will not disclose, misappropriate, disseminate, publish, or use
it in any manner or form, except as required by the Services for the Company
and/or the Affiliates or as expressly authorized in writing by an officer of the
Company and/or the Affiliates.
4.3 Breach of Confidentiality. Both parties agree that in the event of a breach,
threatened breach, violation, or evasion of the terms of this Section 4,
immediate and irreparable injury shall occur to the Company and/or its
Affiliates, that such injury may be impossible to measure or remedy in monetary
damages, and the Company and/or the Affiliates shall be authorized to seek all
equitable remedies, including injunctive relief or specific performance, in
addition to any other legal or equitable remedies that may be available under
this Agreement and/or at law.
4.4 Return of Company Information. Upon termination of this Agreement or upon
request by the Company and/or the Affiliates, Consultant will promptly deliver
to the Company and the Affiliates all drawings, notes, memoranda, presentations,
brochures, specifications, programs, reports, and other documents and
manifestations, with all copies and any other materials containing or disclosing
any Information, Third Party Information or any other materials related to the
Company or the Affiliates or the Services, whether prepared by Consultant or
another party. Consultant agrees not to retain any written, electronic or other
tangible material containing or concerning any Information or Third Party
Information of the Company and/or the Affiliates and to maintain the
confidentiality of this Information, Third Party Information and materials in
the future.
4.5 Trading in Company Securities. Consultant shall not buy, sell or conduct any
other transaction in or relating to the securities of the Company at any time
when Consultant is in possession of material, nonpublic information concerning
the Company, its Affiliates, or its or their securities. Notwithstanding the
foregoing, Consultant may buy, sell or conduct any other transaction in the
securities of the Company directly with the Company or an Affiliate of the
Company at any time. The restrictions contained in this Section 4.5 shall not
apply with respect to information that has been publicly disclosed by the
Company in a manner consistent with the provisions of Rule 101(e) of
Regulation FD promulgated under the Securities Exchange Act of 1934.
Section 5: Assignment of Ownership
5.1 Work Product.
(a) Consultant agrees and hereby intends that all information, trade secrets,
data, discoveries, programs, business plans, documents, materials and works of
authorship or other intellectual property arising out of, resulting from,
related to, or in connection with the Services provided by Consultant, or
otherwise conceived or discovered by Consultant, alone or with others, under
this Agreement, or in connection with services rendered by Consultant to the
Company or the Affiliates before the Effective Date (collectively, the “Work
Product”) are specially ordered or commissioned works and shall be considered
work made for hire as provided in the U.S. Copyright Act (17 U.S.C. 101(2)). All
Work Product and the benefits thereof shall immediately and automatically be the
sole and absolute property of the Company and/or the Affiliates, as the case may
be.

 

7



--------------------------------------------------------------------------------



 



(b) In addition to the foregoing, Consultant hereby irrevocably assigns, conveys
and transfers to the Company and/or to the Affiliates, their successors and
assigns, as the case may be, all of Consultant’s right, title and interest
worldwide in all copyrights, patents, trade secrets, confidential and
proprietary rights in and to the Work Product, including any derivations or
modifications thereto and any associated moral rights, and any other work
product created by Consultant for the Company or the Affiliates or during any
time Consultant is performing services for the Company or the Affiliates.
Further, Consultant agrees to execute, verify and deliver such additional
assignment documentation with respect to the Work Product as the Company or the
Affiliates may request from time to time. If Consultant has any rights in and to
the Work Product that cannot be assigned, (i) Consultant hereby unconditionally
and irrevocably agrees to waive and hereby does waive enforcement of such rights
against Company and the Affiliates, their successors, assigns and licensees, and
(ii) Consultant agrees to grant and hereby does grant to Company and the
Affiliates, their successors, assigns and licensees, a royalty-free, worldwide,
perpetual, irrevocable, exclusive license to use, copy, modify, transfer, offer
for sale and distribute the Work Product for any and all legal purposes. In
addition, Consultant shall assist the Company and the Affiliates in obtaining
patents, copyrights and any other available legal protection for the Work
Product.
(c) Nothing in this Section 5.1 shall be interpreted to alter or modify
Consultant’s status as an independent contractor.
5.2 Enforcement of Rights. Consultant shall assist the Company and the
Affiliates in every proper way to obtain, and enforce the Company’s and/or the
Affiliates’ United States and foreign rights relating to the Work Product or the
Information in any and all countries. To that end, Consultant shall execute,
verify, and deliver such documents and perform such other acts (including
appearances as a witness) as the Company or the Affiliates may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such rights and the assignment thereof. If the Company or the
Affiliates are unable for any reason to obtain Consultant’s signature, after
reasonable effort, on any documentation needed in connection with the foregoing
obligations, Consultant hereby irrevocably designates and appoints the Company
and the Affiliates and their duly authorized agents as Consultant’s
attorney-in-fact to act for and on Consultant’s behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of this Section 5 with the same legal force and effect as if
executed by Consultant. Consultant hereby irrevocably waives and assigns to the
Company and the Affiliates, any and all claims, of any nature whatsoever, which
Consultant now or may hereafter have against the Company and/or the Affiliates
for infringement with respect to any Work Product.

 

8



--------------------------------------------------------------------------------



 



Section 6: Restrictive Covenants
6.1 Competing Activities. During the period of Consultant’s engagement with the
Company, without the prior written consent of the Company: (a) Consultant shall
not directly or indirectly engage in any employment, occupation, consulting, or
other business activity which the Company determines in good faith to be in
competition with the Company or its Affiliates; and (b) Consultant shall not
usurp or take advantage of any such business activity without first offering the
opportunity to the Company and/or the Affiliates.
6.2 Compliance with Laws. Consultant agrees that in the course of fulfilling
Consultant’s responsibilities under this Agreement, Consultant shall not engage
in any conduct, furnish any information or take any other action which would
violate or cause the Company to violate any United States law or lose any United
States federal tax benefits, including but not limited to any of the activities
described in or prohibited by The Foreign Corrupt Practices Act of 1977,
Section 999 of The Internal Revenue Code of 1986, The Export Administration Act
of 1984, and all regulations promulgated thereunder. Furthermore, Consultant
agrees that in performing the Services Consultant will comply with and avoid
violation of any other applicable laws of the Mexico, the United States of
America, the State of California, the State of Texas and any other jurisdiction
or political subdivision thereof, including regulations, rules and orders
promulgated under such laws and customs having the effect of law. Without
limiting the generality of the foregoing, Consultant will not make any offer,
payment, promise to pay or authorization of the payment of any money, or any
offer, gift, promise to give, or authorization of the giving of anything of
value, directly or indirectly, to any government official, political party,
party official, or candidate for public or political office to induce such
persons to use their influence with a government or instrumentality in order to
obtain an improper business advantage for Consultant or the Company. Consultant
will not retain any sub-agent or representative in connection with the
performance of the Services without the prior written consent of the Company.
6.3 Equitable Remedies. Consultant acknowledges that irreparable injury will
result to the Company from violation of any of the terms of this Agreement,
specifically those identified under Sections 4, 5 and 6. Therefore, Consultant
expressly agrees that the Company shall be entitled, in addition to damages and
any other remedies provided by law, to an injunction (without notice and without
the necessity of posting a bond) or other equitable remedy respecting such
violation or continued violation.
Section 7: Consultant’s Representations.
7.1 No Conflicts. Consultant represents and warrants that performance of this
Agreement does not and will not breach any other agreement to which Consultant
is a party. Consultant further represents and warrants that Consultant has not
entered into, and agrees not to enter into, any agreement, either oral or
written, in conflict with or in violation of this Agreement.
7.2 Binding Obligation. Upon its execution and delivery, this Agreement shall
constitute the valid and binding obligation of Consultant, enforceable against
Consultant in accordance with its terms, except that such enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights and general
principles of equity.

 

9



--------------------------------------------------------------------------------



 



Section 8: Company’s Representations
8.1 Authority. Company represents that it has the full power and authority to
enter into and perform this Agreement and that the Company has authorized the
execution, delivery, and performance of this Agreement.
8.2 Binding Obligation. Upon its execution and delivery, this Agreement shall
constitute the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except that such enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights and general
principles of equity.
Section 9: Indemnification
9.1 Indemnification. Consultant shall indemnify the Company and the Affiliates
and their respective directors, officers, managers, employees, general and
limited partners, stockholders, agents, affiliates, attorneys, successors and
assigns (collectively, the “Indemnified Parties”) from and against any and all
third party claims, losses, damages, liabilities and costs (including legal and
other professional fees and expenses), joint or several, to which such
Indemnified Parties may become subject relating to or arising out of
Consultant’s actual breach of his obligations under this Agreement. Consultant
shall reimburse the Indemnified Parties for all expenses (including legal and
other professional fees and expenses) incurred in connection with the
investigation, preparation or defense of any pending or threatened claim or any
action or proceeding arising therefrom, whether or not any of the Indemnified
Parties is a party to such claim or action.
Section 10: Miscellaneous
10.1. Assignment. This Agreement and the Services to be provided hereunder may
not be assigned or otherwise transferred by Consultant, or by operation of law,
without the prior written consent of the Company. The Company may assign or
transfer this Agreement to any Affiliate, without the consent of Consultant. The
Company’s assignment of this Agreement to any Affiliate shall in no way affect
Consultant’s obligations under this Agreement.
10.2 Waiver and Amendments. No waiver, amendment or modification of any
provision of this Agreement shall be effective unless consented to by both
parties in writing. No failure or delay by either party in exercising any right,
power or remedy under this Agreement shall operate as a waiver of any such
right, power or remedy. No waiver of any breach of any covenant or provision
contained herein shall be deemed a waiver of any preceding or succeeding breach
thereof or of any other covenant or provision. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
10.3 Notices. Any notice or communication provided for or required by this
Agreement to be in writing shall be: (a) hand delivered, (b) sent by certified
mail with full postage, or (c) sent by overnight courier service with proof of
delivery. Any notice so sent shall be deemed received upon the earlier of an
actual receipt or three business days after proper posting. The addresses of the
parties shall be as indicated below, but the parties may change their notice
addresses by giving written notice of such change to the other party at its
current address in accordance with this Section.

 

10



--------------------------------------------------------------------------------



 



     
If to Consultant:
  Ricardo Rodriguez Canney
 
  121 N. Post Oak Lane, #905
 
  Houston, Texas 77024
 
   
If to Company:
  Penn Octane Corporation
 
  Rio Vista Energy Partners L.P.
 
  Attn: Chief Consultant Officer
 
  820 Gessner Road, Suite 1285
 
  Houston, Texas 77024
 
   
 
  With a copy to:
 
   
 
  Kevin W. Finck, Esq.
 
  Two Embarcadero Center, Suite 1670
 
  San Francisco, California 94111

10.4 Professional Fees. In the event of the bringing of any action, suit, or
arbitration by a party hereto against another party hereunder by reason of any
breach of any of the covenants, agreements, or provisions arising out of this
Agreement, the prevailing party shall be entitled to recover all costs and
expenses of that action, suit, or arbitration, at trial, in arbitration, or on
appeal, and in collection therewith, including but not limited to, reasonable
attorneys’ fees, accounting, and other professional fees resulting therefrom.
10.5 Legal and Equitable Remedies. Due to the personal and unique nature of
Consultant’s services pursuant to this Agreement, and because Consultant shall
become acquainted with and have access to the Company’s proprietary information,
the Company shall have the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other equitable relief,
without bond, and without prejudice to any other rights and remedies that the
Company may otherwise have to enforce this Agreement.
10.6 Arbitration. Any controversy or claim arising out of or relating to this
Agreement (other than claims for preliminary injunctive relief or other
prejudgment or equitable remedies) shall be settled by binding arbitration in
Houston, Texas or Los Angeles, California (at the election of the party
commencing the action) in accordance with the Commercial Rules of the American
Arbitration Association then in effect, and judgment upon an award rendered in
such arbitration may be entered in any court having jurisdiction thereof.
BOTH PARTIES HAVE READ AND UNDERSTAND THIS SECTION 10.6, WHICH DISCUSSES
ARBITRATION. THE PARTIES UNDERSTAND THAT BY SIGNING THIS AGREEMENT, THEY AGREE
TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH, OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EACH PARTIES’ RIGHT TO A JURY TRIAL AND RELATES
TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE RELATIONSHIP
BETWEEN CONSULTANT AND THE COMPANY.

 

11



--------------------------------------------------------------------------------



 



10.7 Severability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable, all other provisions of the Agreement
shall be given effect separately from those provisions of this Agreement so
determined and the other provisions shall not be affected by the illegality or
unenforceability.
10.8 Representation by Counsel; Interpretation. Each party to this Agreement
acknowledges that such party has caused this Agreement to be reviewed and/or had
the opportunity to have it approved by legal counsel of such party’s own choice.
Consultant acknowledges and agrees that the Law Offices of Kevin Finck has
represented the Company, not Consultant, in connection with the preparation and
execution of this Agreement and that the Law Offices of Kevin Finck may continue
to represent the Company in matters related to this Agreement and otherwise.
Consultant has been advised to obtain independent legal counsel in such
connection. The parties have negotiated the provisions of this Agreement, and
any presumption that an ambiguity contained in this Agreement shall be construed
against the party that caused this Agreement to be drafted shall not apply to
the interpretation of this Agreement. The Company agrees to pay Consultant
$3,500.00 to assist in the payment of any personal attorney’s fees used by
Consultant in the negotiations surrounding, and leading up to, the execution of
this Agreement.
10.9 Governing Law and Venue. This Agreement has been entered into in the State
of Texas and shall be governed by, interpreted under, and construed and enforced
in accordance with the internal laws of Texas. All claims, arbitrations and
lawsuits in connection with this Agreement must be brought in Harris County,
Texas or Los Angeles County, California. Consultant and Company hereby agree to
this jurisdiction and venue.

 

12



--------------------------------------------------------------------------------



 



10.10 Entire Agreement; Acknowledgment. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior agreements, understandings, discussions, and/or
commitments of any kind with respect to the subject matter hereof or the
potential hiring of Consultant to act as the Chief Consultant Officer of either
Penn Octane or Rio Vista. This Agreement may not be amended or supplemented, nor
may any right hereunder be waived, except in writing signed by each of the
parties.
10.11 Severability. If any provision of this Agreement is declared void, or
otherwise unenforceable, such provision shall be deemed to be severed from this
Agreement, which shall otherwise remain in full force and effect.
10.12 Survival. The provisions of Sections 1.3, 2, 3, 4, 5, 6, 9, and 10 shall
survive any termination of employment or expiration of this Agreement.
10.13 Further Assurances. The parties shall, from time to time, promptly execute
and deliver such further instruments, documents and papers and perform such
further acts as may be necessary or proper to carry out and effect the terms of
this Agreement.
10.14 Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Facsimile signatures shall have the same
legal effect as original signatures.
IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first written above.

                      “The Company”       “Consultant”    
 
                    PENN OCTANE CORPORATION                
 
                   
By:
  /s/ Ian T. Bothwell       By:   /s/ Ricardo R. Canney    
 
 
 
Ian T. Bothwell,          
 
Ricardo Rodriguez Canney    
 
  Acting Chief Executive Officer                
 
                    RIO VISTA ENERGY PARTNERS L.P.                
 
                   
By:
  Rio Vista GP LLC, General Partner                
 
                   
By:
  /s/ Ian T. Bothwell                
 
 
 
Ian T. Bothwell,                
 
  Acting Chief Executive Officer                

 

13